DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-20 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-17 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,580,983 to Cassini et al. in view of US 6,910,992 to Arguilez and further in view of US 8,439,808 to Hamilton.

    PNG
    media_image1.png
    428
    749
    media_image1.png
    Greyscale

In regards to independent Claim 15, and with particular reference to Figure 1 shown immediately above, Cassini et al. (Cassini) discloses:

(15)	A method of blowing air (Fig. 1; Abstract), comprising: providing a vehicle (1); providing an air cycle fan (2-13) (Fig. 1), the air cycle fan comprising: a) a base plate (labeled by the Examiner in Fig. 1, for clarity); b) a first side wall connected to the base plate (labeled by the Examiner in Fig. 1, for clarity); c) an opposite second side wall connected to the base plate (labeled by the Examiner in Fig. 1, for clarity); d) the first and second side walls each having a support bracket (“supports” at either end of roller 3, as seen in Fig. 1 and disclosed at col. 2, lines 15-16); e) a roller (3); f) the support brackets configured to support the roller (Fig. 1; col. 2, lines 15-16); g) a fan (9) coupled to the roller (via chains 5, 6 and cable 8); and h) a kick-stand support bracket (10-13)……securing the air cycle fan in position relative to the vehicle using the kick-stand support bracket (as shown in Fig. 1); placing a wheel (1b) of the vehicle in contact with the roller of the air cycle fan (Fig. 1); rotating the wheel of the vehicle (col. 2, lines 4-65); the rotation of the wheel of the vehicle causing the roller of the air cycle fan to rotate (col. 2, lines 4-65); and the rotating roller causing the fan coupled to the roller to operate (via chains 5, 6 and cable 8; col. 2, lines 21-47).

Although Cassini discloses the vast majority of Applicant’s recited invention, he does not disclose the use of a pump being driven by the vehicle 1 (Cassini drives a fan to blow air) or adjusting the assembly into a retracted position or an expanded position using the kick-stand support bracket, as now claimed (Cassini does not specify if the kick-stand support bracket has retracted/expanded positions).
However, Arguilez and Hamilton remedy these deficiencies.  
Arguilez provides another human-powered exercise vehicle in which the wheel 16 of the vehicle drives a generator 146 to produce electricity to be stored in a series of batteries.  However, Arguilez goes on to disclose that instead of an electrical generator with batteries, device 146 may be a water pump for conveying fluid power (col. 8, lines 1-3; col. 9, lines 56-61).  Arguilez further teaches that device 146 may also be an air compressor, alternator, generator, gas pump, fluid pump, or other mechanically powered equipment for cutting, milling, or grinding (col. 9, lines 56-61).  As such, Arguilez makes clear a human powered exercise device can be effectively used to convert exercise work or motion created by the users or riders into usable electric, fluidic, or motive power that may be concurrently used or stored for future use, thereby improving the versatility of the exercise device.  In other words, Arguilez shows that a human-powered water pump is an equivalent to the human-driven fan (of Cassini) known in the art of exercise devices.  Therefore, because these two driven structures were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious substitute Arguilez’s water pump for Cassini’s fan.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Cassini’s air cycle fan (2-13) with Arguilez’s water pump (146) (i.e. replacing Cassini’s fan 9 with Arguilez’s water pump 146) in order to obtain predictable results; those results being a much more versatile exercise device (i.e. an aquacycle pump) that is able to provide gas, liquid, or electrical flow/power based on application, thereby improving system versatility.  
Hamilton discloses yet another human-powered exercise vehicle (Fig. 5A) in which the wheel 26 of the vehicle drives a roller 30 to rotate, wherein the vehicle includes a kick-stand support bracket (510, 515, 520, 525), wherein the kick-stand support is adjusted into a retracted position or an expanded position and then locked (via cross bar 520) in order to fit different size vehicles (col. 10, lines 1-24).  Hamiton makes clear that by providing multiple positions for the kick-stand support bracket, the bracket can be personalized for different vehicle/user sizes, thereby greatly enhancing the versatility thereof.  It is further noted that Cassini already discloses clamping (i.e. locking) the kick-stand support bracket (10-13) in a given position relative to the vehicle, via clamps (10a, 10b).  Therefore, to one of ordinary skill desiring a more versatile kick-stand support bracket, it would have been obvious to utilize the techniques disclosed in Hamilton in combination with those seen in Cassini in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Cassini’s kick-stand support bracket (10-13) to have the hinged and expandable/retractable arrangement taught in Hamilton in order to obtain predictable results; those results being a more versatile bicycle trainer device that is usable with a wide range of bicycle/user sizes.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassini-Arguilez-Hamilton as applied to claim 15 above, and further in view of US 3,686,776 to Dahl.
In regards to Claim 16, Cassini-Arguilez-Hamilton discloses the method of claim 15, but does not disclose that the vehicle comprises a motorcycle or motor scooter (Cassini discloses a human-powered bicycle).
However, Dahl discloses another vehicle-driven roller assembly (10, 12; Figs. 1-2) in which a motorcycle drives a rear roller 26 to provide a user with a simulation of riding the motorcycle with true road feel.  Additionally, Dahl’s assembly provides a fan (14) at the front thereof for providing cooling air to the rider/cycle in a similar manner to that of Cassini.  It is well known that internal combustion engines provide greatly increased power output over human-power, and as such, providing an engine-powered cycle in Cassini would likewise greatly increase the output of the fan or water pump, if desired.  Therefore, to one of ordinary skill desiring a vehicle powered pump with greatly increased fluid output, it would have been obvious to utilize the techniques disclosed in Dahl in combination with those seen in Cassini in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the bicycle of Cassini with a motor-powered bicycle in order to obtain predictable results; those results being greatly increased output from the driven pump.
In regards to Claim 17, Cassini-Arguilez-Hamilton discloses the method of claim 15, wherein the roller comprises an inner shaft (“shaft of the roller”; col. 2, line 21 of Cassini).  However, Cassini does not further disclose an outer coating for the roller designed to contact the vehicle wheel (Cassini does not disclose an outer coating on roller 3).
However, Dahl (discussed above for Claim 16) specifically discloses the use of rollers (22, 26) that include an inner shaft 76 and an outer rubberized coating 78 designed to contact the vehicle wheel (Fig. 4; col. 3, line 68 – col. 4, line 5).  Synthetic rubber, as taught in Dahl, is well known for having a much higher friction coefficient than metal, and thus, would provide improved grip for the vehicle tires.  Therefore, to one of ordinary skill desiring a safer exercise device that helps prevent slipping of the vehicle on the rollers, it would have been obvious to utilize the techniques disclosed in Dahl in combination with those seen in Cassini in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the rollers (2, 3) of Cassini with the outer rubber coating 78 of Dahl order to obtain predictable results; those results being a safer exercise assembly that reduces the chance rider injury from slippage.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendments filed on May 31st, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC